DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a SECOND NON-FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application 16/742,386, filed on 03/04/2022.    
Claims 1, 3-9, and 16-20 are pending and have been examined. 
Claim 2 has been cancelled by the applicant.
Claims 10-15 have been withdrawn as the non-elected claims.


	
Election/Restrictions
Applicant's election without traverse of claims 10-15, in the reply to the Restriction Requirement that was part of the Pre-Interview communication sent on 12/06/2021, is acknowledged. Therefore, claims 10-15 have been withdrawn from consideration as non-elected claims.



CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination 
may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” 
that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
A message generating component configured to generate… in claim 16
A message transmission component configured to transmit… in claim 16
A data collection component…configured to… in claim 16
A training component configured to train… in claim 16  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, Figures 1 and 2 and paragraphs [0030] and [0032]-[0037] of the filed specification clearly describe these components as part of the email marketing server, and Figure 6 clearly shows these components as part of the server itself.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being  interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph(e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.(FP7.30.06)


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-9, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 16 is directed to a system.  The system includes several components, a database, and a network.  Figures 1-2 and especially Figure 6 as well as paragraphs [0030] and [0032]-[0037] clearly show that thee components are part of the server.  Therefore the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.    
Per Step 2A, Prong 1 of the analysis, the examiner now identifies if the claims are directed to one or more abstract ideas.  The claims are directed to “computing a Markov Decision Process model comprising an action set including a plurality of message types, identifying a plurality of messages for a first time period, wherein the plurality of messages is categorized according to the plurality of message types, identifying user information for a customer, wherein the user information includes user interaction data, determining a message type from the plurality of message types for the first time period using the MDP model and the user information, selecting a message from the plurality of messages based on the determined message type, identifying a customer interaction in response to the message, updating the user information based on the customer interaction, and determining whether to transmit a subsequent message during a subsequent time period based on the updated user information.”  The claimed concept is considered to be directed to a mental process, as a human operator with access to the user interaction information could generate and categorize messages and message types, analyze the user information, analyze the data using a model, select a message or message type, identify customer interactions, updated the user information and make further decisions based on the interaction.  Business owners in retail settings have tailored offers and marketing by various communication means manually using observation and analysis for decades.  The real estate industry uses several either fully manual techniques or mental process involving CRM systems with manual entry which analyze user interactions and make decisions about further messages and message types based on the analysis.  Page 55 of the January 7th, 2019 Updated Patent Eligibility Guidance describes a mental process as including evaluation, analysis, and making a judgment or opinion.  Computing or technical components, which are not even present in claims 1 and 16  except for the database and network, are generic components used only as tools to automate and implement the abstract idea.  Therefore, the claims are determined to be directed to an abstract idea. 
Per Step 2A, Prong 2 of the analysis, the examiner now determines if the abstract idea is integrated into a practical application.  The claims include the recitation of a “database” and a “network” as well as the “computing” of an MDP model.  These components and “computing” are recited at a high level of generality and the components simply assist in automating the abstract idea and implementing the abstract idea using generic components.  The recitation is not of a particular machine or transformation but to an all-purpose computer and other components performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence of these components does not integrate the claims into a practical application.  The claimed invention also includes “transmitting the message to the customer….”    This step is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning, citing buySAFE v Google.  Therefore, this step does not integrate the abstract idea into a practical application.  The claims also include “wherein the MDP model is computed using a deep Q-learning neural network that is trained based on customer responses to the plurality of messages.”  First of all, the claims only recited that the model happens to be “trained,” and there is no active training step.  Further, even if there was, using a trained model is not enough to be considered significantly more than the abstract idea as the examiner takes Official Notice that it is old and well known at the time of filing of the parent application to use a trained model in data analysis.  Kimura, et al., Pre-Grant Publication No. 2019/0272465 A1- see [0058] and [0064]- and Hemes, et al., Pre-Grant Publication No. 2021/0323167 A1 are put forth as evidence.  These specifically teach Deep-Q Learning models used to compute an MDP model.  There is no feedback loop or active updating of the training for further use in subsequent steps.  Therefore, the use of a trained model does not integrate the abstract idea into a practical application.         
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include the recitation of a “database” and a “network” as well as the “computing” of an MDP model.  These components and “computing” are recited at a high level of generality and the components simply assist in automating the abstract idea and implementing the abstract idea using generic components.  The recitation is not of a particular machine or transformation but to an all-purpose computer and other components performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence of these components is not considered significantly more than the abstract idea itself.  The claimed invention also includes “transmitting the message to the customer….”    This step is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning, citing buySAFE v Google.  Therefore, this step is not considered significantly more.  The claims also include “wherein the MDP model is computed using a deep Q-learning neural network that is trained based on customer responses to the plurality of messages.”  First of all, the claims only recited that the model happens to be “trained,” and there is no active training step.  Further, even if there was, using a trained model is not enough to be considered significantly more than the abstract idea as the examiner takes Official Notice that it is old and well known at the time of filing of the parent application to use a trained model in data analysis.  Kimura, et al., Pre-Grant Publication No. 2019/0272465 A1- see [0058] and [0064]- and Hemes, et al., Pre-Grant Publication No. 2021/0323167 A1 are put forth as evidence. There is no feedback loop or active updating of the training for further use in subsequent steps.  Therefore, the use of a trained model is not considered significantly more than the abstract idea itself.           
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to compute the MDP model, identify messages categorized by message type, identify and analyze the user information, select messages based on the analysis and the use of the model, transmit the message to the user, identify a customer interaction and response, update the user information, and make a decision about further messages based on the user response.  So, the consideration of the ordered combination does not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 3 is considered part of the abstract idea as making a determination about further messaging based on the user response.  Claim 4 is considered part of the abstract idea, as absent any further detail, as broadly interpreted, updating the model based on the user interaction is considered a mental process.  Claim 5 is considered eligible subject matter.  Claim 6 is considered part of the abstract idea, as selecting a time of day is considered part of the mental process of evaluation and making a judgment or decision using the available information and using an algorithm.  Claims 7 and 8 are considered insignificant extra-solution activity, as the type of message being an email or the message types including three types does not change the nature of the analysis (see MPEP 2106.05 (g)).  Claim 9 repeats a limitation already analyzed in the analysis of claim 1.  Claim 17 is considered conventional computer functioning, and the examiner takes Official Notice that it is old and well known in the computer arts to have input nodes and output nodes for specific variables when using an algorithmic model and computing results either manually or using a computer.  Claim 19       is considered conventional computer functioning and the examiner takes Official Notice that it is old and well known at the time of filing of the parent application to use a trained model in data analysis.  There is no feedback loop or active updating of the training for further use in subsequent steps.  The other dependent claims mirror those discussed above.    
Therefore, claims 1, 3-4, 6-9, and 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   


	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3-4, 6-7, 9, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pielot, et al., Pre-Grant Publication No. 2017/0316463 A1 in view of Yadagari, et al., Pre-Grant Publication No. 2017/0148035 A1 and in further view of Kimura, et al., Pre-Grant Publication No. 2019/0272465 A1.
Regarding Claims 1, 9, 16, and 18, Pielot teaches:
A method (system) of email marketing, the method comprising:
computing a Markov Decision Process (MDP) model comprising an action set  (see [0073]-[0077])
identifying a plurality of messages for a first time period, wherein the plurality of messages is categorized (see [0073]-[0077], [0086]-[0089], and [0103]-[0105])
identifying user information for a customer, wherein the user information includes user interaction data (see [0073]-[0077], [0086]-[0089], and [0103]-[0105])
determining a message type for the first time period using the MDP model and the user information (see [0073]-[0077], [0086]-[0089], and [0103]-[0105])
selecting a message from the plurality of messages based on the determined message type (see [0073]-[0077], [0086]-[0089], and [0103]-[0105])
transmitting the message to the customer during the first time period based on the selection (see [0073]-[0077], [0086]-[0089], and [0103]-[0105])
identifying a customer interaction in response to the message (see [0078]-[0079], [0086]-[0089], and [0103]-[0110])
updating the user information based on the customer interaction (see [0078]-[0079], [0086]-[0089], and [0103]-[0110])
determining whether to transmit a subsequent message during a subsequent time period based on the updated user information (see [0078]-[0079], [0086]-[0089], and [0103]-[0110])
Pielot, however, does not appear to specify:
a plurality of message types
Yadagari teaches:
a plurality of message types (see [0022], [0036], and [0045])
It would be obvious to one of ordinary skill in the art to combine Yadagari with Pielot because Pielot already teaches analysis of user actions in response to messages, and a plurality of message types would allow for better targeting based on both messages and message types.
**The Examiner notes that it is not completely clear form the claim language what is a message and what is a message type, as both could be interpreted several ways.**
Pielot and Yadagari, however, does not appear to specify:
wherein the MDP model is computed using a deep Q-learning neural network that is trained based on customer responses to the plurality of message types
Kimura teaches:
wherein the MDP model is computed using a deep Q-learning neural network that is trained based on customer responses to the plurality of message types (see at least [0058] and [0064])
It would be obvious to one of ordinary skill in the art to combine Kimura with Pielot and Yadagari because Pielot already teaches using an MDP model and in [0077] teaches the model being generated and trained using machine learning, and using a deep Q-learning neural network would allow for efficient generation and training of the machine for the various types and responses.

Regarding Claim 3, the combination of Pielot, Yadagari, and Kimura teaches:
the method of claim 1
Pielot further teaches:
refraining from transmitting to the customer during a subsequent time period based on the MDP model (see at least [0103]-[0110])

Regarding Claim 4, the combination of Pielot, Yadagari, and Kimura teaches:
the method of claim 1
Pielot further teaches:
identifying a customer interaction in response to the message and updating the MDP model based on the customer interaction (see [0029] and [0077])

Regarding Claim 6, the combination of Pielot, Yadagari, and Kimura teaches:
the method of claim 1
Pielot further teaches:
selecting a time of day for transmitting the message based on the MDP model and the user information (see [0073]-[0077], [0086]-[0089], and [0103]-[0108])

Regarding Claim 7, the combination of Pielot, Yadagari, and Kimura teaches:
the method of claim 1
Pielot further teaches:
wherein the plurality of messages comprises email marketing messages (see [0091])
Yadagari further teaches:
wherein the plurality of messages comprises email marketing messages (see [0005]-[0006], [0018]-[0022], and especially [0063])
It would be obvious to one of ordinary skill in the art to combine Yadagari with Pielot because Pielot already teaches analysis of user actions in response to messages such as email, and analysis of email messages and types using an MDP would allow for analysis in a communication means which has less active in-person interaction from a user beyond opening or responding to an email or ignoring it.

Regarding Claim 19, the combination of Pielot, Yadagari, and Kimura teaches:
the system of claim 16
Pielot further teaches:
a training component configured to train the decision making component based on the user interaction data (see at least [0077])
Kimura further teaches:
a training component configured to train the decision making component based on the user interaction data (see at least [0058] and [0064])
It would be obvious to one of ordinary skill in the art to combine Kimura with Pielot and Yadagari because Pielot already teaches using an MDP model and in [0077] teaches the model being generated and trained using machine learning, and using a deep Q-learning neural network would allow for efficient generation and training of the machine for the various types and responses.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pielot, et al., Pre-Grant Publication No. 2017/0316463 A1 in view of Yadagari, et al., Pre-Grant Publication No. 2017/0148035 A1 and in further view of Kimura, et al., Pre-Grant Publication No. 2019/0272465 A1 and in further view of Ghananzadeh, Pre-Grant Publication No. 2018/0225589 A1.
Regarding Claim 5, the combination of Pielot, Yadagari, and Kimura teaches:
the method of claim 1
Pielot, Yadagari, and Kimura, further teaches:
identifying a user subgroup for new behavior exploration
determining that the customer belongs to the user subgroup
identifying a probability for a random delivery schedule based on the determination
identifying a random message based at least in part on the probability
transmitting the random message to the customer
identifying a result of the random message
updating the MDP model, the user information, or both based on the result
Ghanamzadeh teaches:
identifying a user subgroup for new behavior exploration, determining that the customer belongs to the user subgroup, identifying a probability for a random delivery schedule based on the determination, identifying a random message based at least in part on the probability, transmitting the random message to the customer, identifying a result of the random message, and updating the MDP model, the user information, or both based on the result (see [0072], [0091], [0096], and [0108])
It would be obvious to one of ordinary skill in the art to combine Ghanamzadeh with Pielot, Yadagari, and Kimura because Pielot already teaches using an MDP model and in [0077] teaches the model being generated and trained to analyze user responses of a plurality of users and identifying subgroups of users and targeting new users accordingly, and using random messages would allow for better data due to observations for randomization and would allow for additional identification of new user sub-groups. 

Claims 8, 17,  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pielot, et al., Pre-Grant Publication No. 2017/0316463 A1 in view of Yadagari, et al., Pre-Grant Publication No. 2017/0148035 A1 and in further view of Kimura, et al., Pre-Grant Publication No. 2019/0272465 A1 and in further view of Mishra, et al., Pre-Grant Publication No. 2020/0186846 A1.
Regarding Claims 8 and 20, the combination of Pielot, Yadagari, and Kimura teaches:
the method of claim 1…
Yadagari further teaches:
the plurality of stages include an awareness type, an interest type, a desire type, and a conversion type (see Abstract, Figure 4, [0022], [0045], and [0050]-[0053]) 
Pielot, Yadagari, and Kimura, however, does not appear to specify:
the plurality of message types comprises a nurture type, a promotional type, and a conversion type
wherein the message is selected based on the categorization (claim 8 only)
Mishra teaches:
the plurality of message types comprises an aware type, an interest type, a consideration type, and an intent and conversion type (see Figure 4 and [0042]-[0049] in which the purchase stages include aware type, interest and consideration types in which active marketing is done, and interest and conversion types in which imminent purchase is expected and purchase is made; see also Figure 5 and [0082]-[0093] in which selected content corresponds to specific funnel stage types, and the content is selected for presentation that corresponds to the stage type category that is also associated with the user)
wherein the message is selected based on the categorization (claim 8 only) (see also Figure 5 and [0082]-[0093] in which selected content corresponds to specific funnel stage types, and the content is selected for presentation that corresponds to the stage type category that is also associated with the user)
It would be obvious to one of ordinary skill in the art to combine Mishra with Pielot, Yadagari, and Kimura because Yadagari already teaches selecting content based on purchase stage, and sxelecting message content that correspond to a specific stage category allows for better determination that the content will correspond with where the user is at in their decision process.
Pielot, Yadagari, Kimura, and Mishra, however, does not appear to specify:
the plurality of message types comprises a nurture type, a promotional type
Yadagari does however teach the plurality of stages include an awareness type, an interest type, a desire type, and a conversion type (see Abstract, Figure 4, [0022], [0045], and [0050]-[0053]) and Mishra does teach other types of content that corresponds to specific stages (see Figure 4 and [0042]-[0049] in which the purchase stages include aware type, interest and consideration types in which active marketing is done, and interest and conversion types in which imminent purchase is expected and purchase is made; see also Figure 5 and [0082]-[0093] in which selected content corresponds to specific funnel stage types, and the content is selected for presentation that corresponds to the stage type category that is also associated with the user)
Therefore, it would be obvious to one of ordinary skill in the art to combine the plurality of message types comprises a nurture type, a promotional type with Pielot, Yadagari, Kimura, and Mishra because Yadagari already teaches selecting content based on purchase stage and Mishra teaches selecting content that corresponds to a specific stage category, and selecting message content that correspond to a nurture or promotion stage category allows for targeting of content that could persuade further user interest and only send promotions once you are sure they would be effective.

Regarding Claim 17, the combination of Pielot, Yadagari, and Kimura teaches:
the system of claim 16
Pielot further teaches:
wherein the machine learning network comprises input nodes corresponding to features of the user interaction data (see [0073]-[0077] in which the machine-learning model includes analysis of inputted user activity information, one or more intermediate nodes (see [0037]-[0045] and [0068])
Pielot, Yadagari, and Kimura, however, does not appear to specify:
output nodes corresponding to the message types
 Mishra teaches:
output nodes corresponding to the message types (see Figure 5 and [0082]-[0093] in which selected content corresponds to specific funnel stage types, and the content is selected for presentation that corresponds to the stage type category that is also associated with the user; see also [0071], [0077]-[0078], and [0097]-[0098] in which trained machine learning techniques are used in determining user purchase funnel stage and selecting of content corresponding to the particular user stage)
It would be obvious to one of ordinary skill in the art to combine Mishra with Pielot, Yadagari, and Kimura because Peilot and Kimura already teach training and using a model for targeting of message content for users in stages of product purchase and Yadagari already teaches selecting content based on purchase stage, and selecting message content that correspond to a specific stage category as an output of a machine learning model allows for better determination that the content will correspond with where the user is at in their decision process using intelligent learning.

Response to Arguments

Regarding the rejections based on 35 USC 101
The applicant’s arguments have been addressed in the updated 101 rejection found above that addresses the applicant’s amendments to the claims.

Regarding the rejections based on 35 USC 103
The applicant’s amendments have been considered but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Lu, et al., Pre-Grant Publication No. 2020/0293568 A1- user purchase funnel stages are used to select and target content
Ramanuja, Pre-Grant Publication No. 2020/0034884 A1- machine learning techniques are used to identify message types for targeting a user in a marketing campaign for product purchase
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682